ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent issued on Application No. 15/963041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel Chung on 03/03/2021 and 03/08/2021
Amend claims as follows:
1. 	(Currently amended) A fuel nozzle comprising:
a central body having an outer wall;
a shroud concentrically disposed with respect to the central body and configured to surround the central body while maintaining a space for an air passage between an inner wall of the shroud and the outer wall of the central body;
a rim formed on one end of the shroud, the rim forming an air inlet that introduces an airflow to the shroud and communicates with the air passage; and
a turning guide that is disposed in the air inlet and includes a turning separator,
wherein the turning separator includes a lower portion having a first axial end and a second axial end and an upper portion and extends in a circumferential direction of the shroud, the upper portion extending in an axial direction of the shroud from the second axial end of the lower portion and including a convex surface to correspond to an outer surface of the rim, the turning separator further including a pair of opposing plates respectively formed at a first circumferential end of the turning separator and a second circumferential end of the turning separator to separate the airflow in the air passage in the circumferential direction, and
 the first 
14. 	(Currently amended) The fuel nozzle of claim 1, further comprising:
a plurality of swirl vanes disposed at a specific interval on an outer circumferential surface of the central body,

15. 	(Currently amended) A turning guide disposed in a fuel nozzle including a central body, a shroud surrounding the central body, and a rim formed on one end of the shroud, the rim forming an air inlet that introduces an airflow to the shroud, the turning guide comprising:
a turning separator, disposed in the air inlet and arranged along a circumferential direction of the air inlet, including a lower portion having a first axial end and a second axial end facing an inner wall of the shroud and an upper portion facing an outer surface of the rim, the upper portion extending in an axial direction of the shroud from the second axial end of the lower portion and including a convex surface to correspond to an outer surface of the rim,
wherein the turning separator extends in a circumferential direction of the shroud and further includes a first circumferential end, a second circumferential end, and a pair of opposing plates respectively formed at the first circumferential end and the second circumferential end to separate the airflow in the air passage in the circumferential direction, each of the pair of opposing plates extending in a radial direction of the shroud from the turning separator to the outer wall of the central body and extending in the axial direction from the first  separator to the convex surface of the upper portion of the turning separator.
20. 	(Currently amended) A gas turbine comprising: 
a compressor for compressing incoming air to form compressed air;
 to form a mixture and burning the mixture, the combustor including a combustion chamber and a fuel nozzle assembly disposed in the combustion chamber; and
a turbine for generating a turning force by a combustion gas received from the
combustor,
wherein the fuel nozzle assembly includes a plurality of fuel nozzles, each fuel nozzle including:
a central body having an outer wall;
a shroud concentrically disposed with respect to the central body and configured to surround the central body while maintaining a space for an air passage between an inner wall of the shroud and the outer wall of the central body;
a rim formed on one end of the shroud, the rim forming an air inlet that introduces  the compressed air 
a turning guide that is disposed in the air inlet and includes a turning separator,
wherein the turning separator includes a lower portion having a first axial end and a second axial end and an upper portion and extends in a circumferential direction of the shroud, the upper portion extending in an axial direction of the shroud from the second axial end of the lower portion and including a convex surface to correspond to an outer surface of the rim, the turning separator further including a pair of opposing plates respectively formed at a first circumferential end of the turning separator and a second circumferential end of the turning separator to separate the airflow in the air passage in the circumferential direction, and
wherein each of the pair of opposing plates extends in a radial direction of the shroud from the turning separator to the outer wall of the central body and extends in the axial direction from the first  the upper portion of the turning separator.
21. 	(Previously Presented) The fuel nozzle of claim 1,
 respect to a central axis of the central body.
wherein the turning separator terminates in the circumferential direction at either of the first circumferential end and the second circumferential end,
wherein the first circumferential end is separated from the second circumferential end by more than 60 degrees in the circumferential direction, and
wherein the second circumferential end is separated from the first circumferential end by less than 140 degrees in the circumferential direction.
22. 	(Previously Presented) The turning guide of claim 15,
wherein the turning separator has an angle of coverage of the rim, the angle of coverage being set by the first circumferential end and the second circumferential end with respect to a central axis of the central body,
wherein the turning separator terminates in the circumferential direction at either of the first circumferential end and the second circumferential end,
wherein the first circumferential end is separated from the second circumferential end by more than 60 degrees in the circumferential direction, and
wherein the second circumferential end is separated from the first circumferential end by less than 140 degrees in the circumferential direction.
Allowable Subject Matter
Claims 1, 14, 15 and 20-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741